NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition is
               not citable as precedent. It is a public record.

 United States Court of Appeals for the Federal Circuit


                                        04-3388



                                  VICTOR VASQUEZ,

                                                      Petitioner,

                                           v.

                      MERIT SYSTEMS PROTECTION BOARD,

                                                      Respondent.

                          __________________________

                            DECIDED: May 6, 2005
                           __________________________


Before MICHEL, Chief Judge, MAYER, and LOURIE, Circuit Judges.

PER CURIAM.

      Victor Vasquez appeals the decision of the Merit Systems Protection Board,

which dismissed his appeal as untimely and for lack of jurisdiction. Vasquez v. Merit

Sys. Prot. Bd., DE3443030425-I-1 (MSPB Sept. 23, 2003). We affirm.

      Vasquez claims that in 1987 he took an air traffic controller examination that was

stolen from him and given to someone else to sign. Vasquez failed to file an appeal to

the board until July 23, 2003, sixteen years after the incident allegedly occurred. In an

attempt to cure this defect, Vasquez submitted two appeal forms to the board that were

dated 1986 and 1987. It is apparent from the face of these documents, however, that
they are not authentic. Because we affirm the board’s holding that Vasquez’s appeal

was untimely filed, see Stahl v. Merit Sys. Prot. Bd., 83 F.3d 409, 413 (Fed. Cir. 1996)

(appeal to the board must meet the timeliness requirement in 5 C.F.R. § 1201.22(b)),

we do not address the board’s alternate holding that subject matter jurisdiction was

lacking.




04-3388                                    2